[non-employeedirectorcomp001.jpg]
Non-Employee Director Compensation Policy Effective: April 25, 2013 as amended
by the Board on January 18, 2017 and by the Compensation Committee on June 2,
2020 Each member of the Board of Directors (the “Board”) who is not also serving
as an employee of NeoPhotonics Corporation (“NeoPhotonics”) or any of its
subsidiaries (each such member, a “Director”) will receive the following
compensation for his or her Board service (unless otherwise determined by the
Board or the Compensation Committee): Annual Cash Compensation The annual cash
compensation amount set forth below is payable in equal quarterly installments,
payable in arrears on the last day of each fiscal quarter in which the service
occurred. The meeting fees set forth below are payable on the last day of each
fiscal quarter in which the service occurred. If a Director joins the Board at a
time other than effective as of the first day of a fiscal quarter, each annual
retainer/fee set forth below will be pro-rated based on days served in the
applicable fiscal year, with the pro-rated amount paid for the first fiscal
quarter in which the Director provides the service, and regular full quarterly
payments thereafter. All annual cash fees are vested upon payment; meeting fees
are vested upon the date of the meeting. 1. Annual Board Service Retainer: a.
Chairman of the Board: $ 42,500 b. All other Directors: $ 42,500 2. Annual
Committee Chair Service Fee: a. Chairman of the Audit Committee: $ 20,000 b.
Chairman of the Compensation Committee: $ 15,000 c. Chairman of the Nominating &
Corporate Governance Committee: $ 10,000 3. Annual Committee Member (non-Chair)
Service Fee: a. Audit Committee: $ 10,000 b. Compensation Committee: $ 5,500 c.
Nominating & Corporate Governance Committee: $ 4,600 4. Annual Lead Independent
Director Service Fee: $7,500 5. Meeting Fees: a. Meeting fee for member of the
Technical Advisory Board:  $5,000 per regular meeting if the meeting requires
long distance travel (i.e. >1 day)  $2,500 per regular meeting if the meeting
does not require such travel (i.e. <1 day for a conference call meeting)



--------------------------------------------------------------------------------



 
[non-employeedirectorcomp002.jpg]
Equity Compensation The equity compensation set forth below will be granted
under the NeoPhotonics Corporation 2020 Equity Incentive Plan (the “Plan”). All
stock options granted under this policy will be non- statutory stock options,
with an exercise price per share equal to 100% of the Fair Market Value (as
defined in the Plan) of the underlying NeoPhotonics common stock on the date of
grant, and a term of ten (10) years from the date of grant (subject to earlier
termination in connection with a termination of service as provided in the
Plan). The Board and the Compensation Committee 1. Annual Grants: On the date of
each NeoPhotonics annual stockholders’ meeting (commencing with the 2020 annual
meeting), each Director will be automatically, and without further action by the
Board, granted: (A) a stock option for a number of shares of common stock with a
target value equal to $47,000, rounded down for any partial share. Such option
will vest in twelve (12) equal monthly installments from the date of grant, such
that the option is fully vested on the one-year anniversary of the date of
grant*, subject to the Director’s Continuous Service (as defined in the Plan).
(B) Restricted Stock Units (RSUs) covering a number of shares of common stock
equal to (i) $47,000 divided by (ii) the Fair Market Value of a share of
NeoPhotonics common stock on the date of grant*, rounded down for any partial
share. Such RSUs will vest on the one-year anniversary of the date of grant,
subject to the Director’s Continuous Service (as defined in the Plan). * The
stock options and RSUs will be deemed fully-vested if the Director’s term
concludes at the following year’s regular annual stockholders’ meeting, even if
such meeting occurs less than 12 months from the previous meeting. Target fair
value for the above stock option grants will be calculated using a Black-Scholes
model and based on a 30 trading day trading average (ending the day before the
grant date).



--------------------------------------------------------------------------------



 